                                                                  Case 3:18-cr-00417-CRB Document 89 Filed 04/20/20 Page 1 of 3




                                                           1 JULIA M. JAYNE (State Bar No. 202753)
                                                             ASHLEY RISER (State Bar No. 320538)
                                                           2 E-Mail: julia@jaynelawgroup.com
                                                             JAYNE LAW GROUP, P.C.
                                                           3 483 9TH St, Suite 200
                                                             Oakland, CA 94607
                                                           4 Telephone: (415) 623-3600
                                                             Facsimile: (415) 623-3605
                                                           5
                                                             Attorneys for Defendant
                                                           6 EFRAIN REYES

                                                           7
                                                                                           UNITED STATES DISTRICT COURT
                                                           8
                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                           9
                                                               UNITED STATES OF AMERICA,                         Case No. CR 18-417 CRB [JCS]
                                                          10
                                                                             Plaintiff,
                                                          11                                                     EFRAIN REYES’ EX PARTE
          JAYNE LAW GROUP, P.C.




                                                                     v.                                          APPLICATION FOR PERMISSION TO
                                                          12                                                     RELOCATE, TRAVEL OUTSIDE OF
                              OAKLAND, CALIFORNIA 94607




                                                               EFRAIN REYES et al,                               THE NORTHERN DISTRICT, AND
                                                          13                                                     TERMINATE DRUG TESTING
                                 483 9TH ST., SUITE 200




                                                                                                                 CONDITIONS; [Proposed] Order
LAW OFFICES




                                                                             Defendant.
                                                          14

                                                          15

                                                          16
                                                                     I, Ashley Riser, declare:
                                                          17
                                                                 1. I represent Defendant Efrain Reyes in the above-entitled matter. He is currently released an
                                                          18
                                                                    unsecured $50,000 bond with travel restricted to the Northern District of California. The
                                                          19
                                                                    purpose of this application is to request permission for Mr. Reyes to relocate. This
                                                          20
                                                                    application is also requesting the modification of Mr. Reyes’ travel restrictions and the
                                                          21
                                                                    termination of his drug testing and counseling conditions.
                                                          22
                                                                 2. On June 25, 2019, Mr. Reyes pled guilty to a single count of Conspiracy to Distribute and
                                                          23
                                                                    Possess with Intent to Distribute Methamphetamine. The Honorable Charles R. Breyer has
                                                          24
                                                                    set Mr. Reyes’ sentencing for June 3, 2020 at 1:30 PM.
                                                          25
                                                                 3. Mr. Reyes is requesting permission to relocate to Chino Hills, California, which is located
                                                          26
                                                                    in the Central District of California, on April 30, 2020. Mr. Reyes is requesting permission
                                                          27

                                                          28                                                                             Case No. CR 18-417 CRB
                                                                                                                            APPLICATION AND PROPOSED ORDER
                                                                Case 3:18-cr-00417-CRB Document 89 Filed 04/20/20 Page 2 of 3




                                                           1      to relocate to Chino Hills because his landlord is evicting him due to non-payment of rent.

                                                           2      Mr. Reyes is unable to pay rent because he is unable to work due to the coronavirus.

                                                           3      If the Court grants Mr. Reyes’ request, Mr. Reyes, his girlfriend, their daughter, and his

                                                           4      newborn son would live with his wife’s aunt in Chino Hills. Mr. Reyes would work with his

                                                           5      father in construction.

                                                           6   4. Thus, Mr. Reyes is requesting a modification of his travel conditions. Currently, his travel is

                                                           7      restricted to the Northern District of California. However, Mr. Reyes is requesting that,

                                                           8      beginning April 30, 2020, his travel be restricted to the Northern and Central Districts of

                                                           9      California.

                                                          10   5. Finally, Mr. Reyes is requesting the Court to remove his drug testing and counseling

                                                          11      conditions. Mr. Reyes has been under Pretrial Services supervision since October 2018.
          JAYNE LAW GROUP, P.C.




                                                          12      Aside from a single positive test for marijuana in July 2019, Mr. Reyes has always tested
                              OAKLAND, CALIFORNIA 94607




                                                          13      negative for drugs.
                                 483 9TH ST., SUITE 200




                                                          14      Pretrial Services Officer Josh Libby, who monitors Mr. Reyes, was first to recommend
LAW OFFICES




                                                          15      removal of Mr. Reyes’ drug-testing condition if he relocates to Southern California. He

                                                          16      advised that because the Central District of California utilizes outside vendors for drug

                                                          17      testing, they are unlikely to be as flexible with testing. Further, because a condition of Mr.

                                                          18      Reyes’ bond is drug counseling, they may refer him to counseling, which may be difficult in

                                                          19      the current environment. Finally, it does not appear that Mr. Reyes needs drug testing any

                                                          20      longer, given his lengthy compliance with pretrial supervision and record of clean tests.

                                                          21   6. I have contacted AUSA Ross Weingarten, who informed me that he has no objection to Mr.

                                                          22      Reyes’ request.

                                                          23   7. Pretrial Services Officer Josh Libby has informed me that he has no objection to this

                                                          24      request.

                                                          25   8. Based on the foregoing, I respectfully request that the conditions of Mr. Reyes’ release be

                                                          26      modified so that he may be permitted to relocate to Chino Hills, California and travel within

                                                          27      the Central and Northern Districts of California. I am further requesting that the drug testing

                                                          28
                                                                                                                                        Case No. CR 18-417 CRB
                                                                                                                           APPLICATION AND PROPOSED ORDER
                                                                  Case 3:18-cr-00417-CRB Document 89 Filed 04/20/20 Page 3 of 3




                                                           1         and counseling conditions of his release are terminated. All other conditions of Mr. Reyes’

                                                           2         release shall remain the same. Furthermore, Mr. Reyes shall inform his pretrial services

                                                           3         officer of all travel and relocation-related details.

                                                           4

                                                           5          I declare under penalty of perjury under the laws of the United States that the foregoing is

                                                           6 true and correct.

                                                           7
                                                               DATED: April 20, 2020                                             /s/
                                                           8                                                          ASHLEY RISER
                                                                                                                      Attorney for EFRAIN REYES
                                                           9

                                                          10
                                                                                                     [PROPOSED] ORDER
                                                          11
          JAYNE LAW GROUP, P.C.




                                                          12 Based on the foregoing, and good cause appearing:
                                                                      IT IS HEREBY ORDERED that the conditions of Defendant Efrain Reyes’ release shall
                              OAKLAND, CALIFORNIA 94607




                                                          13
                                 483 9TH ST., SUITE 200




                                                          14 be modified as follows:
LAW OFFICES




                                                          15          On April 30, 2020, Mr. Reyes is permitted to relocate to Chino Hills, California. Beginning

                                                          16 on April 30, 2020, Mr. Reyes’ travel shall be restricted to the Central and Northern Districts of

                                                          17 California. Mr. Reyes’ drug testing and conditions are terminated.

                                                          18          All other terms and conditions shall remain in place.

                                                          19

                                                          20
                                                               DATED: __________________                      __________________________________________
                                                          21                                                  HONORABLE MAG. JUDGE JOSEPH C. SPERO
                                                                                                              United States Magistrate Court Judge
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                           Case No. CR 18-417 CRB
                                                                                                                              APPLICATION AND PROPOSED ORDER
